Citation Nr: 1751638	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fracture dislocation, left wrist.  

2.  Entitlement to service connection for residuals of a fracture dislocation, left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, that, in relevant part, denied reopening the Veteran's claim of entitlement to service connection for fracture dislocation, left wrist.  The Veteran filed a notice of disagreement in March 2011 and was provided with a statement of the case in November 2013.  The Veteran perfected his appeal with a January 2014 VA Form 9.  Jurisdiction was eventually transferred to the RO in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge and a copy of that transcript is of record.

After the November 2013 statement of the case, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction review.   

This appeal was processed using VBMS.  A review of the Veterans Legacy Content Manager Document file reveals VA treatment records dated September 2004 to November 2013.  

The issue of entitlement to service connection for residuals of a fracture dislocation, left wrist is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a March 1972 administrative decision, the RO continued the denial of entitlement to service connection for fracture dislocation, left wrist; this decision was not appealed and became final.

2.  Evidence submitted since the March 1972 administrative decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for fracture dislocation, left wrist.


CONCLUSIONS OF LAW

1.  The March 1972 administrative decision is final.  38 U.S.C. §§ 5103, 5103A, 7105(c) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for fracture dislocation, left wrist.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for fracture dislocation, left wrist, a discussion of the VA's duties to notify and assist are not necessary.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 
Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

By way of history, the Veteran filed a claim for a left wrist injury in October 1969.  In an April 1970 administrative decision, the RO denied the Veteran's claim for failure to report to a VA examination.  In April 1970, the Veteran again filed a claim for a left wrist injury.  In a July 1970 decision, the RO denied the Veteran's claim.  The Veteran filed a notice of disagreement in August 1970 and was provided with a statement of the case in November 1970.  The Veteran perfected his appeal with a March 1971 VA Form 9.  In a June 1971 decision, the Board denied entitlement to service connection for fractured dislocation of the left wrist.  

In March 1972 the Veteran submitted a photograph of himself with a bandage on his left wrist that his representative asserted was of him in Korea during his active service.  In a March 10, 1972 administrative decision, the RO continued the denial of service connection.  The RO concluded that the evidence was not new and material and only confirmed statements discussed in the June 1971 Board decision.  The Veteran did not appeal the decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 1972 administrative decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

The evidence of record at the time of the March 1972 administrative decision included the Veteran's service treatment records which showed he injured his left wrist after a fall and radiographic reports were within normal limits; March 1970 private treatment records that show the Veteran suffered a fracture of the left wrist after falling from a horse; an April 1970 private treatment record that shows the Veteran's post service injury was a new fracture and it was possible that there was some preexisting difficulty in the region but the physician was not able to define it unless there was additional information available to this effect in the past; a May 1970 VA examination that noted the in-service and post-service injuries; a July 1970 VA treatment record that noted the Veteran had a remarkable recovery during service; and a photograph of the Veteran in a white bandage reportedly during service.  

The Veteran filed a claim to reopen in November 2010.  The evidence submitted since the March 1972 administrative decision includes VA treatment records dated September 2004 to November 2013 that show that it was noted that the Veteran's left wrist pain was secondary to a helicopter accident in 1968 and a fall from a horse in 1970; internet articles regarding the treatment and diagnosis of stress fractures; and the Veteran's written and oral testimony that he never received proper treatment for the fracture of his wrist while he was in the service and that is why when he fell after service the breakage was so severe.  

The Board finds that the VA treatment records which show the Veteran's left wrist pain was noted as secondary to both his in-service injury and post-service injury are both new and material as they raise a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the previously denied claim of entitlement to service connection for fracture dislocation, left wrist is reopened.



ORDER

As new and material evidence has been received, the previously denied claim of service connection for fracture dislocation, left wrist is reopened, the appeal is granted to this limited extent.  


REMAND

The Veteran contends that he never received proper treatment for the fracture of his wrist while he was in the service and that is why when he fell after service the breakage was so severe.  See December 2016 Board hearing transcript.  

The Veteran was afforded a VA examination in May 1970.  While the examiner noted the in-service and post-service injuries, he did not address whether the Veteran's current disability was related to his military service.  The Board also notes the April 1970 private treatment record that shows the Veteran's post service injury was a new fracture and it was possible that there was some preexisting difficulty in the region but the physician was not able to define it unless there was additional information available to this effect in the past.  The Board also notes that the Veteran's VA treatment records indicate that the Veteran's current disability is secondary to both his in-service and post-service injuries.  However, a rationale is not provided for this conclusion.  As such, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the nature and etiology of his claimed left wrist disability.  

The Board also notes that over the course of the appeal, the Veteran has repeatedly asserted that some of his service treatment records are missing.  Specifically, the first and last time he sought treatment for his left wrist.  See December 2016 Board hearing transcript.  As the case is already being remanded, the Board finds that an additional attempt should be made to obtain all service treatment records.  



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated November 2013 to the present.  

3. Contact the appropriate sources to obtain any outstanding service treatment records.  

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his residuals of a fracture dislocation, left wrist.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a fracture dislocation, left wrist are in any way related to his military service, to include in-service treatment for his left wrist?  

The examiner should consider the April 1970 private treatment record that shows the Veteran's post service injury was a new fracture and it was possible that there was some preexisting difficulty in the region but the physician was not able to define it unless there was additional information available to this effect in the past and VA treatment records dated September 2004 to November 2013 which show that it was noted that the Veteran's left wrist pain was secondary to a helicopter accident in 1968 and a fall from a horse in 1970.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


